DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 1/6/2022 has been entered.  Claim 1 has been amended.  Claims 2-10 have been added.  Claims 1-10 are still pending in this application, with claims 1 and 6 being independent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent Nos. 9719660, 10465862, 9772073, 10197226, 9609715, 9526143, 10788168, 10774997, 10750591, and 10701776. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is simply a broader recitation of that which has already been patented.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 lines 8-9 should read as follows, “a third LED package situated in the third reflective cavity”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites four LED packages and respective luminophoric mediums.  As is understood, the luminophoric mediums would provide for the resulting color of the four respective combined lights.  However, later in Claim 1, it is the four LED packages emitting the respective four combined lights, which renders the method of Claim 1 unclear as to where the combined lights are in fact created.  Claims 2-5 are rejected due to their dependence thereto and for which the limititations further complicate the issues of Claim 1.  As best understood, the LED packages emit a light which is emitted through the luminophoric mediums resulting in the combined lights.
Claim 4 recites in lines 2-3, “in a fourth.”  It would appear words are missing as to determine the fourth thing.  As best understood, this phrase will be disregarded.
Claim 5 recites the limitation, “comprises a quantum dot”.  It is unclear how a medium would comprise a single quantum dot, as that would seem unlikely, it is understood by the examiner to read, “comprises quantum dots”.  Similarly in Claim 10, it is unclear how a medium would comprise one quantum dot, thus “comprises one or more quantum dots” is read as --comprises quantum dots--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 8,039,850, hereinafter Lee).
In regards to claim 6, Lee discloses in Figure 4, a zoned light mixing cup (300) comprising: a unitary body comprising a first reflective cavity (cavity of 342), a second reflective cavity (cavity of 341), a third reflective cavity (cavity of 344) and a fourth reflective cavity (cavity of 343); a first LED package (322) situated in the first-reflective cavity and adapted to emit light through a first luminophoric medium (342) comprised of one or more luminescent materials and matrix in a first ratio for a first combined light in a blue color range on 1931 CIE diagram (Col. 6 lines 13-30); a second LED package (321) situated in the second reflective cavity and adapted to emit light through a second luminophoric medium (341) comprised of one or more luminescent materials and matrix in a second ratio for a second combined light in a red color range on 1931 CIE diagram (Col. 6 lines 13-30); a third LED package (324) situated in the second reflective cavity and adapted to emit light through third luminophoric medium (344) comprised of one or more luminescent materials and matrix in a third ratio for a third combined light in a yellow/green color range on 1931 CIE diagram (Col. 6 lines 13-30); a fourth LED package (323) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Beeson et al. (US 2006/0203468, hereinafter Beeson).
In regards to claims 7 and 10, Lee fails to disclose each of first LED package, the second LED package and third LED package comprise at least one blue LED as recited in claim 7, at least one of the first luminophoric medium, the second luminophoric medium and the third luminophoric medium comprises one or more quantum dots as recited in claim 10.
	Beeson teaches in Par [0012], “LEDs that emit green, blue or ultraviolet light have been combined with luminescent materials to convert the green, blue or ultraviolet light into light of a different color or range of colors.” And in Par. [0072], “The wavelength conversion layer is comprised of a phosphor material, a quantum dot material, a luminescent dopant material or a plurality of such materials. The phosphor material may be a powdered phosphor material or may be a solid phosphor layer. A solid phosphor layer may be a doped single-crystal solid, a doped polycrystalline solid or a doped amorphous solid. If the phosphor is a powdered 
	Thus it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize blue LEDs in place of the UV LEDs of Lee and also utilize quantum dots in place of the phosphors of Lee, both as suggested by Beeson.  The examiner notes that the use of blue and/or UV LEDs in conjunction with phosphors and/or quantum dots is notoriously well known in the illuminative arts.  Determining the optimal combination based on the desired color output would have flown naturally to one of ordinary skill.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please note there are no art rejections (102/103) for claims 1-5 and 8-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896